DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restriction
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-9, drawn to a laser peening device, classified in CPC B23K26/064.
II. Claim 10, drawn to a method, classified in CPC B23K26/009.

The inventions are independent or distinct, each from the other because:
Inventions I and II are related as process and apparatus for its practice.  The inventions are distinct if it can be shown that either: (1) the process as claimed can be practiced by another and materially different apparatus or by hand, or (2) the apparatus as claimed can be used to practice another and materially different process.  (MPEP § 806.05(e)).  In this case, the process as claimed in claim 10 can be practiced by another and materially different apparatus or by hand, such as the irradiation step can be performed by a laser device, the liquid feeding step can be performed by a separated liquid supply pipe, the information obtain step can be performed by visual inspection, the determining step can be performed by operator mental process.

Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
the inventions have acquired a separate status in the art in view of their different classification;
the inventions have acquired a separate status in the art due to their recognized divergent subject matter;
the invention require a different field of search (e.g. searching different classes/subclasses or electronic resource, or employing different search strategies or search queries);
the prior art applicable to one invention would not likely be applicable to another invention; the invention are likely to raise different non-prior art issues under 35U.S.C. 101 and/or 35 U.S.C. 112, first paragraph.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after 
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.

Furthermore, an election of species is required.
This application contains claims directed to the following patentably distinct species:
Species 1, drawn to figures 1-5 and para.[0017]-[0055], discloses a laser peening device comprises an irradiation nozzle, a laser oscillator, an optical transmission unit including a shutter temperature sensor for detecting the temperature of a shutter, a liquid feeder, and a control unit.
Species 2, drawn to figures 6-7, and para.[0056]-[0062], discloses a laser peening device comprises an irradiation nozzle, a laser oscillator, an optical transmission unit including a shutter temperature sensor for detecting the temperature of a shutter, a liquid feeder, a control unit, an inhibitor fluid injector arranged in the irradiation nozzle for injecting a fluid inhibitor for obstructing the transmission of a laser beam through liquid into the irradiation nozzle, and an inhibitor fluid measuring 
Species 3, drawn to figure 8, and para.[0063]-[0064], discloses a laser peening device comprises an irradiation nozzle, a laser oscillator, an optical transmission unit including a shutter temperature sensor for detecting the temperature of a shutter, a liquid feeder, a control unit, an inhibitor fluid injector arranged not in the irradiation nozzle but near the front end of the irradiation nozzle at a position separated from the irradiation nozzle for injecting a fluid inhibitor.
Species 4, drawn to figure 9 and para.[0065]-[0069], discloses a laser peening device comprises an irradiation nozzle, a laser oscillator, an optical transmission unit without a shutter temperature sensor, a liquid feeder, and a control unit.
Species 5, drawn to figure 10 and para.[0070]-[0072], discloses a laser peening device comprises an irradiation nozzle, a laser oscillator, an optical transmission unit including a shutter temperature sensor for detecting the temperature of a shutter, a liquid feeder, a control unit, and a vibration sensor is adopted for the ongoing irradiation sensor 35 of this embodiment and the vibration sensor is rigidly secured to the target of laser peening.
The species are independent or distinct because the species are directed to different laser peening apparatuses and method of operations, such as species 1 including a shutter temperature sensor, without an inhibitor fluid injector and an inhibitor fluid measuring instrument; species 2 including a shutter temperature sensor, an inhibitor fluid injector arranged in a irradiation nozzle and an inhibitor fluid measuring instrument; species 3 including a shutter temperature sensor, an inhibitor fluid injector 
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, no claim is generic.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:  
recognized divergent subject matter;
the inventions have acquired a separate status in the art due to their the invention require a different field of search (e.g. searching different classes/subclasses or electronic resource, or employing different search strategies or search queries);
the prior art applicable to one invention would not likely be applicable to another invention.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any 
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.

Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRIS Q LIU whose telephone number is (571)272-8241. The examiner can normally be reached Mon-Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime Abraham can be reached on (571) 270-5569. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/CHRIS Q LIU/Examiner, Art Unit 3761    

/IBRAHIME A ABRAHAM/Supervisory Patent Examiner, Art Unit 3761